Citation Nr: 0216527	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  93-21 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to November 
1991.

This mater comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, in which the RO granted service 
connection for hypertension and assigned a zero percent 
evaluation, effective from November 1991.  

In an August 1998 rating decision, the RO increased this 
evaluation to 10 percent, effective from January 1993.  In a 
March 1999 decision, the Board increased the evaluation for 
the veteran's hypertension to 10 percent for the period prior 
to January 1993 but denied entitlement to an evaluation in 
excess of 10 percent for the subsequent period.

Following the Board's decision, the veteran appealed this 
case to the United States Court of Appeals for Veterans 
Claims (Court).  In January 2000, the Court granted a joint 
motion of the veteran and the Secretary of Veterans Appeals 
to vacate the portion of the March 1999 decision in which the 
Board denied entitlement to an evaluation in excess of 10 
percent for hypertension and remanded the case back to the 
Board for further action.

Subsequently, in September 2000, the Board remanded this case 
back to the RO, along with instructions to adjudicate the 
issue of entitlement to service connection for end-organ 
damage consisting of an "S4 and grade II retinopathy," 
secondary to hypertension.  However, it appears from the 
record that the RO had already adjudicated this issue by the 
time of the remand; in a January 2000 rating decision, the RO 
granted service connection for hypertensive retinopathy and 
assigned a 10 percent evaluation.  On remand, the RO 
completed the remaining development requested by the Board, 
and the case has since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  While the veteran has taken medication for his 
hypertension, this disability is productive of diastolic 
pressure of predominantly 100 or less and systolic pressure 
of predominantly 160 or less.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic Code 7101 
(2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him multiple VA 
examinations addressing his service-connected hypertension.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a July 2002 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2002).  This issuance, which includes a 
discussion of the provisions of 38 U.S.C.A. §§ 5103 and 
5103A, also contains a specific explanation of the type of 
evidence necessary to substantiate the veteran's claim, as 
well as which portion of that evidence (if any) was to be 
provided by him and which portion the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

In a February 1993 rating decision, the RO granted service 
connection for hypertension on the basis of elevated blood 
pressure readings during service and assigned a zero percent 
evaluation, effective from November 1991.  The RO based this 
evaluation on the results of a December 1991 VA examination, 
which revealed blood pressure of 152/104 in the sitting 
position, 148/86 in the recumbent position, and 170/104 in 
the standing position.  

During his March 1993 RO hearing and his September 1993 VA 
Travel Board hearing, the veteran reported treatment for 
elevated blood pressure readings but indicated that he had 
not taken medication for this disability since service.

A February 1994 VA treatment record contains a blood pressure 
reading of 150/106.

In April 1996, the veteran underwent a VA hypertension 
examination, during which he reported that he currently took 
no medications for hypertension.  The examination revealed 
blood pressure readings of 168/96, 154/96, 180/96, and 
200/100.  The pertinent assessment was systemic hypertension, 
with end-organ damage consisting of an S4 and grade II 
retinopathy.

Subsequent VA medical records indicate blood pressure 
readings of 146/92 in May 1996, 148/92 in June 1996, 144/92 
in August 1996, 160/94 and 150/90 in December 1996, 132/88 in 
January 1997, 132/80 in April 1997, 130/82 in August 1997, 
136/80 in December 1997, 146/86 in March 1998, 142/84 in July 
1998, 148/88 in November 1998, and 150/88 in December 1998. 

In an August 1998 rating decision, the RO increased the 
evaluation for the veteran's service-connected hypertension 
to 10 percent, effective from January 1993, on the basis of 
evidence of the use of medication to control hypertension.  

The veteran's January 1999 VA examination report contains 
notations of blood pressure of 142/84 in July 1998, 148/88 in 
November 1998, and 150/88 in December 1998.  The pertinent 
diagnosis was hypertension, partially controlled with 
medications.  

Subsequent VA treatment records reflect blood pressure of 
126/78 in November 1999, 134/64 in February 2000, 138/76 in 
June 2000, and 138/80 in December 2000. 

During his December 2001 VA hypertension and heart 
examination, the veteran indicated that his hypertension was 
well controlled with the use of hydrochlorothiazide and 
verapamil on a daily basis.  Blood pressure readings included 
158/88, 138/78, 154/80, and 132/90.  The examiner suggested 
that the veteran's hypertension "is likely poorly 
controlled" and that further studies were warranted.  

The veteran's March 2002 VA heart examination revealed no 
cardiovascular deficits, and the examiner diagnosed 
hypertension, well-controlled on two low-dose medications and 
with no end-organ damage to the heart.  

The RO has evaluated the veteran's hypertension at the 10 
percent rate under 38 C.F.R. § 4.104, Diagnostic Code 7101.  
This code section has been revised during the pendency of 
this appeal.  The prior criteria of 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1996) contemplated only diastolic 
pressure, whereas the revised criteria for 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2002) contemplates both diastolic and 
systolic pressure.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

Under the revised criteria, a 10 percent evaluation is in 
order for diastolic pressure of predominantly 100 or more, or 
systolic pressure of predominantly 160 or more; also, a 
minimum evaluation is in order in cases of a history of 
diastolic pressure of predominantly 100 or more when 
continuous medication is required for control.  A 20 percent 
evaluation is warranted for diastolic pressure of 
predominantly 110 or more, or systolic pressure of 
predominantly 200 or more. 

In this case, the vast majority of blood pressure readings 
indicate diastolic pressure below 110 and systolic pressure 
below 160.  The Board is aware that the veteran has taken 
medication for his hypertension, but his use of medication is 
fully contemplated by the assigned 10 percent evaluation.  
Overall, as the veteran's hypertension has not been shown to 
be productive of diastolic pressure of predominantly 110 or 
more, or systolic pressure of predominantly 200 or more, the 
preponderance of the evidence is against his claim for an 
initial evaluation in excess of 10 percent for this 
disability.  

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002). 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected hypertension has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2002), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an initial evaluation in excess 
of 10 percent for hypertension is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

